DETAILED ACTION
DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 29 July 2022.
Claims 1, 6, 8, 14, and 15 have been amended.
Claims 1 and 3-20 are currently pending and have been examined. And 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.

Response to Arguments
Applicant's arguments filed 29 July 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

The Applicant argues on page 13 of their response, “Since the claim limitations listed above account for nearly the entirety of independent Claim 1, it necessarily follows that one may look to these claim limitations, collectively, to understand what the claims are truly ‘directed to.” Contrary to the assertions raised in the Office Action, it is clear that Applicant’s invention is in fact directed to enabling electronic communications over Internet amongst multiple independent computer systems having disparate electronic communications protocols and data processing requirements.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection. First, the Examiner notes that step 2A prong one of the of the Alice/Mayo test and 2019 PEG, is to determine whether the claim “recites” an abstract idea, not whether it is “directed to” an abstract idea, as the Applicant appears to argue here. Second, with regards to the Applicant’s argument with regards to the claims are “directed to enabling electronic communications over Internet amongst multiple independent computer systems having disparate electronic communications protocols and data processing requirements,” the Examiner disagrees. In particular, as noted in paragraph 14 of the Final Rejection mailed 16 May 2022, the claims recite,”generating a bid inquiry that characterizes an item for delivery in a shipper format; converting the bid inquiry into a first and second data format that is processable by a first and second carrier device; sending the bid inquiries to first and second carrier devices in the first and second data format; receiving bid information responsive to the bid inquiries from the first and second carrier devices in the first and second data formats; converting a portion of the first and second information to a shipper format; determining a common delivery condition set of the first bid information and the second bid information; comparing the common delivery condition set of the converted first bid information and the converted second bid information; selecting the first carrier device over the second carrier device based on the comparison; and generating and sending a carrier entrustment message to the first carrier device using the first interface in the first data format,” which has been identified as reciting elements that can be performed in the human mind, the management of commercial activities (including sales activities and business relations), and managing relationships and interactions between people (including following rules or instructions), with the use of general purpose computers as tools. As such, the claims recite elements that fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mental Processes” grouping of abstract ideas. It is noted that the Applicant’s after final amendments, further defining what is included in a bid inquiry, and that information is sent and received over a network (e.g. the Internet), do not do anything to prevent these previously identified limitations as reciting an abstract idea. Notably, the Applicant has failed to address the actual rejection itself, or the reasoning by which the Final Rejection explained why the elements recite an abstract idea, and thus the Applicant’s argument is deemed not persuasive. Third, with regards to the argument that the claims are directed to enabling electronic communications over Internet amongst multiple independent computer systems having disparate electronic communications protocols and data processing requirements, it is noted that the claims fail to recite any specific elements with how communication is “enabled.” Notably, the claims recite that the bid inquiry is “converted” into different formats, however this recitation is at a high level of generality, as no detail is given with how any conversion actually takes place (i.e. the actual steps taken to convert information into a different data format); as such, this appears to be mere data manipulation using a computer as a tool, and would thus not be sufficient to render the recitation as not reciting an abstract. As the Applicant has failed to refute the rejection and reasoning for rejection previously given, and has failed to show how the claim does not recite an abstract idea, the Examiner maintains that this rejection is proper. 
The Applicant continues on page 16 of their response, “The Specification then goes on to describe in great detail a novel carrier platform interface that is specifically configured to facilitate communications between and amongst a shipper platform and any number of different carrier platforms by translating and converting the data format of their respective electronic communications and files to a data format that is processable by the recipient of such electronic communications and files. (see e.g., paras. [0022], [0098]-[0099], and Fig. 4). As will be appreciated, providing a new interface that facilities electronic communications amongst disparate systems that were previously unable to communicate, without having to modify, re-program or disrupt operation of any of said disparate systems, surely represents a significant and tangible improvement in this field.” The Applicant then continues on page 17 of their response, “It is clear that the claim limitations, including those reproduced above, directly and unequivocally enable the claimed system to achieve the technological improvements summarized above. As such, because the Applicant's Specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention (as described within the Specification) as providing technical improvement(s), and because Applicant's claims explicitly recite limitations to achieve the described improvement(s), the Applicant's claims satisfy the standard set forth in the 2019 PEG and the 2019 Update.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection. First, with regards to the Applicant’s argument that the specification describes a carrier platform interface that is configured to facilitate communications between and amongst a shipper platform and any number of different carrier platforms by translating and converting the data format of their respective electronic communications and files to a data format that is processable by the recipient of such electronic communications and files, and that this represents a significant and tangible improvement in this field, the Examiner is not persuaded. In particular, the Applicant has failed to identify the specific technology or technical field itself that is being improved upon by the argued elements in the specification. Notably, using a computer as a tool to allow one party (a shipper) to communicate with other parties (carriers) by translating information from one data format to another, is merely the use of a computer as a tool to carry out the abstract idea, in this case mental processes and certain methods of organizing human activity. The Applicant has failed to show in their specification the specific elements that improve the functioning of a computer, another technology, or technical field; and instead, merely asserted that the described high level elements of data transformation is used to allow parties to communicate is an improvement in a technical field, which is not persuasive. Second, with regards to Applicant’s argument that the specification provides the improvement, and is reflected in the claims, the Examiner is not persuaded. Notably, the Examiner notes that the elements identified by the Applicant are the abstract idea itself, and thus, an are insufficient to improve upon another technology. MPEP 2106.05(a) states, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” In this case, the Applicant has identified the recited judicial exception, and stated that it improves a technical field, but has failed to identify additional elements that in combination with the identified judicial exception, improve a technical field. Additionally, with regards to the Applicant’s assertion that the transformation of information into different data formats that allows parties to communicate improves a technical field, the Examiner notes that this is merely using a computer as a tool. MPEP 2106.05(f) states, “By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).” In this case, the Applicant has recited the high level steps of converting bid inquires into a first and second data format, and converting responses to inquires into a shipper format; however these steps are merely result-oriented solutions and lack details as to how the computer performed the modifications. As such, the Applicant has failed to show the claims are not directed to an abstract idea, and the Examiner maintains that this rejection is proper. 
The Applicant continues on page 17 of their response, “First, similar to the claims in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2016), the present claims contain elements that are rooted in computer and Internet technology and overcome a problem specifically arising in the realm of computers, as discussed above. In particular, some of the most significant aspects of the claimed invention related to data format conversion. As noted above, none of these aspects exist outside of the computer realm.” The Examiner respectfully disagrees. First, the Examiner notes that the Applicant has merely made a conclusory statement that the claim recites significant more than the abstract idea, however the Applicant has failed to identify any specific additional elements that would add significantly more to the abstract idea, and in particular would overcome a problem specifically arising in the realm of computers. Second,with regards to the Applicant’s argument that some of the most significant aspects of the claimed invention related to data format conversion, and that none of these aspects exist outside of the computer realm, the Examiner is unpersuaded. Notably, the manipulation of data from one format into another is recognized as an abstract idea that would fall both into mental processes and certain methods of organizing human activity. Additionally, the Applicant has failed to identify how the claimed elements of data conversion solve a problem existing only in the realm of computer networks, as the claimed converting data into a different format, as recited, could be deemed merely translating an inquiry from English to Spanish, which is not a problem existing only in computer networks. Without specifically claiming the steps a computer would perform to convert data from one format into another, and in a manner that would solve a problem only in computer networks, the Examiner is unpersuaded. The Applicant continues on page 17 of their response, “Second, similar to the claims in SiRF Technology Inc. yv. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010), the present claims contain elements that at least one processor acts in concert with remote carrier devices to enable an efficient online bidding, by automatically converting bid inquiry into different data structures. Like SiRF Technology, the meaningful limitations show that the claim is not directed to performing mathematical operations on a computer alone.” The Examiner respectfully disagrees with the Applicant’s argument. First, the Examiner notes that the previous rejection did not state that the claims recite performing mathematical operations on a computer alone, nor were mathematical concepts even identified as being recited, thus the Applicant’s argument is moot here. Second, the Examiner notes that merely using computers to receive and transmit data over a network is not a technological improvement, and instead is merely using computers as tools to carry out the abstract idea. Notably, MPEP 2106.05(f) states, “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Additionally, MPEP 2106.05(d), states that, “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network),” is deemed well-understood, routine, and conventional computer functions. Thus, the Applicant’s argument that the use of processors communicating with each other is insufficient to recite significantly more than the abstract idea, and the Examiner maintains that this rejection is proper. 
The Applicant argues on pages 18 and 19 of their response, “Like in Berkheimer, the Applicant's specification also explicitly describes improvements yielded by the claimed invention, and the limitations that are used to achieve such improvements are explicitly recited in the claims, as discussed above. This means that, at a minimum, the question of whether the claims are "well-understood, routine, and conventional" is indeed a question of fact requiring factual evidence to support its determination. Absent such evidence, any rejection based on the incorrect premise that the claims merely recite well-understood, routine, and conventional features must be withdrawn.” The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection. The Examiner notes that the Final Rejection did not state that the claims merely recite well-understood, routine, and conventional features; and in fact, the Examiner did not state any element of claims 1, 8, and 15 as being an additional element recited well-understood, routine, and conventional activity. As such, the Applicant’s against such a non-existent basis of rejection is deemed moot and not persuasive. Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1, 8, and 15 with regards to the bid inquiry including information about a distribution center, a pick up time, an item weight, and an item quantity have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 6 has been amended to state, “the first data format and the second data format are associated with different respective parameter fields; the first data format is associated with at least one parameter field that cannot be properly processed by the second interface associated with the second carrier device; and the second data format is associated with at least one parameter field that cannot be properly processed by the first interface associated with the first carrier device.”  The Applicant has failed to provide a support in their original written description that one of ordinary skill would understand that they had possession of the claimed invention at the time of filing.  For example, the Applicant’s claims now recite that the first data format and the second data format are associated with different respective parameter fields, however the original description does not support this element.  Notably paragraph 26 of the Applicant’s submitted specification states, “In various embodiments, the carrier platform interface may facilitate communications and translate between the different carrier platforms (e.g., their respective carrier platform information) and the shipper platform (e.g., the shipper platform information). For example, the carrier platform interface may send shipper platform information meant for a particular carrier platform via an application programing interface (API) of that particular carrier platform so that the transmitted shipper platform information may be properly received and processed by that particular carrier platform. Similarly, the carrier platform interface may receive carrier platform information for transmission to the shipper platform via the same API of that particular carrier platform so that the transmitted carrier platform information may be properly received and processed by the shipper platform. This API may be different for each carrier platform. In addition, the carrier platform interface may also process received and/or transmitted information, such as via filling in the information to respective parameter fields of a respective data structure used in a carrier platform or a shipper platform.” (Emphasis added).  As shown here, the Applicant’s disclosure describes sending shipper information over a carrier’s API to that specific carrier’s interface, and the carrier responds over the same API.  In addition, this disclosure states each API may be different for each carrier, and that the carrier platform can fill in the information to parameter fields.  This disclosure does not state that the first data format and the second data format are associated with different respective parameter fields.  Additionally, with respect to the limitations of the first data format is associated with at least one parameter field that cannot be properly processed by the second interface associated with the second carrier device, and the second data format is associated with at least one parameter field that cannot be properly processed by the first interface associated with the first carrier device; the Examiner is unable to uncover any disclosure in the Applicant’s original written description related to the data formats being associated with parameter fields that cannot be processed by other carrier interfaces.  Notably, MPEP 2173.05(i) states, “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.”  (Emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a bid inquiry that characterizes an item for delivery in a shipper format; converting the bid inquiry into a first and second data format that is processable by a first and second carrier device; send, using a first interface, a bid inquiry to a first carrier device in a first data format; send, using a second interface, the bid inquiry to a second carrier device in a second data format; receive first bid information responsive to the bid inquiry from the first carrier device in the first data format; receive second bid information responsive to the bid inquiry from the second carrier device in the second data format; converting a portion of the first and second bid information into a shipper format; determine a common delivery condition set of the converted first bid information and the converted second bid information, the common delivery condition set including common types of information in the first bid information and the second bid information; compare the common delivery condition set of the converted first bid information and the converted second bid information; select the first carrier device over the second carrier device based on the comparison; and generate and send a carrier entrustment message to the first carrier device using the first interface in the first data format, the carrier entrustment message indicating acceptance of the first bid information.
The limitations of generating a bid inquiry that characterizes an item for delivery in a shipper format; converting the bid inquiry into a first and second data format that is processable by a first and second carrier device; sending the bid inquiries to first and second carrier devices in the first and second data format; receiving bid information responsive to the bid inquiries from the first and second carrier devices in the first and second data formats; converting a portion of the first and second information to a shipper format; determining a common delivery condition set of the first bid information and the second bid information; comparing the common delivery condition set of the converted first bid information and the converted second bid information; selecting the first carrier device over the second carrier device based on the comparison; and generating and sending a carrier entrustment message to the first carrier device using the first interface in the first data format; as drafted, under the broadest reasonable interpretation, recites elements that can be performed in the human mind, the management of commercial activities (including sales activities and business relations), and managing relationships and interactions between people (including following rules or instructions), with the use of general purpose computers as tools.  That is, other than reciting generic computer elements (first and second interfaces, first and second carrier devices, a datastore, and the internet), the claim recites an abstract idea.  For example, generating a bid inquiry that characterizes an item for delivery, converting the bid inquiry into data formats that carriers accept, the sending bid inquires to carriers, and receiving bid information in response to the inquires, encompass a shipper asking carriers to provide quotes for a job in the format of the carrier, and them providing a response, which is deemed the management is business relations and sales activities.  In addition, converting the bid responses to a common format, determining a common delivery condition set of the bid responses, and comparing the converted bid responses in the common format; encompasses managing business relations and managing relationships and interactions between people, but formulating the bid responses into a common format and comparing them in order to pick a service provider for a job.  In addition, selecting a carrier based on the comparison and sending the carrier an entrustment message; encompasses picking a service provider and forming a contractual relationship with them, and thus further recites the management of commercial activities.  Thus, the claims recite elements that fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  In addition, the steps of converting bid inquiries into a carrier accepted format and converting responses into a shipper accepted format; encompasses a user mentally observing and analyzing inquiries and responses, and providing a judgement on a conversion of data from one format into another, which is a process that the human mind can perform.  In addition, receiving bid information, determining a common delivery condition set in the received bid information, converting the bid information into a common format, comparing the converted bid information, and selecting a carrier; encompasses a user observing quotes for jobs, identifying common information amongst multiple quotes (e.g. price, origin), arranging information in the received quotes into a common format, comparing this rearranged information, and selecting a winner, which are elements that can be performed using the human mind (including observation, evaluation, judgement, and opinion).  Thus, the claims recite elements that fall under the “Mental Processes” grouping of abstract ideas.  Therefore the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite applying or using a particular machine.  The claims do not recite a transformation an article form one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (first and second interfaces, first and second carrier devices, the internet and a datastore), as tools to carry out the abstract idea.  In addition, the claims further recite the content of a bid inquiry, which merely narrows the field of use.  Therefore the claims are directed to an abstract idea,
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore the claims are not directed to patent eligible subject matter.
The dependent claims 3-7, 9-14, and 16-20 taken individually and in combination, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  In particular, the claims further recite the interface as being an API associated with the first carrier device, which merely further defines the type of generic computer element used, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claim 3).  In addition, the claims further recite the content of the common delivery condition set, which merely narrows the field of use, and thus do not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claims 4, 5, and 7).  In addition, the claims further recite the data formats being associated with different parameter fields and are only processed by the respective interface, which merely narrows the field of use by defining the content of the data formats and what can process it, which merely narrows the field of use, and thus do not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claim 6).  In addition, the claims further recite the entrustment message indicating the item to deliver, and receiving an acceptance message from the carrier that contains information on how a service is to be conducted, which merely further recites the abstract idea of forming a contractual relationship, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 9).  In addition, the claims further recite providing the details on the delivery to a customer device, which is deemed extrasolution activity that does not integrate the abstract idea into a practical application.  In addition, this is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (Claim 10).  In addition, the claims further recite receiving a carrier pickup notification and creating a carrier loading instruction, which merely further recite managing commercial interactions and managing relationships between people, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 11).  In addition, the claims further recite that the courier is integrated with the carrier device, which merely narrows the field of use, and thus do not integrate the abstract idea into a practical application or add significantly more to the abstract idea (claim 12).  In addition, the claims further recite requesting delivery status information and receiving delivery status information, including a confirmation message, which encompasses extrasolution activity that does not integrate the abstract idea into a practical application.  In addition, this is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (Claims 13 and 14).  In addition, the claims further recite receiving delivery status information from a carrier device and sending it to a customer device, which encompasses extrasolution activity that does not integrate the abstract idea into a practical application.  In addition, this is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”) (Claim 16).  In addition, the claims further recite receiving a fulfillment notification from a carrier device and recording an update, which merely encompasses recording a completed transaction, and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 17).  In addition, the claims further recite receiving a rejection notification, sending the rejection notification to a carrier device, and receiving a carrier return notification, which encompasses a customer rejecting a delivery and returning the item, which is a management of commercial interactions (including managing business relations), and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 18 and 19).  In addition, the claims further recite sending a record update regarding a cancelled order, which merely encompasses recording and managing a business transaction (cancelling an order), and thus further recites elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin et al. (US 2017/0154302 A1) (hereinafter Streebin), in view of Goldwerger (US 2003/0216993 A1) (hereinafter Goldwerger), and further in view of Mandeno et al. (US 2019/0266690 A1) (hereinafter Mandeno).

With respect to claims 1, 8, and 15, Streebin teaches:
At least one processor operatively coupled with a datastore, the at least one processor executing computer-readable instructions that cause the system (See at least paragraphs 32-35, 43, and 46 which describe a processor and database system used to conduct a shipping planning transaction).
Generate a bid inquiry that characterizes an item for delivery, the bid inquiry being generated having a data format that is associated with a shipper platform (See at least paragraphs 46, 47, 59, and 73 which describe a shipper requesting rate quotes for a shipment).
Wherein the bid inquiry includes information about: a distribution center location and an item weight (See at least paragraphs 45, 59, 65, and 73 which describe the quote requests as including an item weight, dimensions, object type, delivery speed requirements, mode of transportation requirements, insurance requirements, and origin information).
Convert, by a carrier platform interface, the bid inquiry into a first data format that is different from the shipper platform data format, said first data format being processable by a first interface that is associated with a first carrier device; convert, by the carrier platform interface, the bid inquiry into a second data format that is different from the shipper platform data format and the first data format, said second data format being processable by a second interface that is associated with a second carrier device (See at least paragraphs 46, 47, 59, and 73 which describe requesting quotes from carriers for a delivery job, wherein each respective request to each carrier is sent using that carrier’s API, and in that carrier’s format).
Send, via Internet using the first interface, the bid inquiry to the first carrier device in the first data format; Send, via Internet using the second interface, the bid inquiry to the second carrier device in the second data format (See at least paragraphs 46, 47, 59, and 73 which describe requesting quotes from carriers for a delivery job, wherein each respective request to each carrier is sent using that carrier’s API, and in that carrier’s format).
Receive, via Internet, first bid information responsive to the bid inquiry from the first carrier device in the first data format; Receive, via Internet, second bid information responsive to the bid inquiry from the second carrier device in the second data format (See at least paragraphs 49-53, 63, and 73 which describe receiving quotes from carriers in their respective formats).
Convert, by the carrier platform interface, at least a portion of the first bid information and at least a portion of the second bid information into the shipper platform data format (See at least paragraphs 49-53, 63-66, and 73 which describe converting the received quotes into a standard format, and comparing the standardized quotes).
Determine a common delivery condition set of the converted first bid information and the converted second bid information, the common delivery condition set including common types of information in the first bid information and the second bid information (See at least paragraphs 49-53, 63-65, and 73 which describe receiving delivery quotes from carriers, identifying common information in the quotes (including price, origin/destination), and wherein the quotes are converted into a standard format).
Compare the common delivery condition set of the converted first bid information and the converted second bid information (See at least paragraphs 49-53, 63-66, and 73 which describe converting the received quotes into a standard format, and comparing the standardized quotes).
Select the first carrier device over the second carrier device based on the comparison (See at least paragraphs 49-53, 63, 64, and 76 which describe selecting a carrier of a plurality of carriers to conduct a requested delivery).

Streebin discloses all of the limitations of claims 1, 8, and 15 as stated above.  Streebin does not explicitly disclose the following, however Goldwerger teaches:
Generate a carrier entrustment message and convert said carrier entrustment message to the first data format; Send, via Internet, the carrier entrustment message to the first carrier device using the first interface, the carrier entrustment message indicating acceptance of the first bid information (See at least paragraphs 7 and 50 which describe forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger.  By providing a carrier with an agreed to contract, a carrier would predictably know that they were awarded a job, and thus would be able to complete the requested service.

The combination of Streebin Goldwerger discloses all of the limitations of claims 1, 8, and 15 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Mandeno teaches:
Generating a bid inquiry that characterizes an item for delivery, the bid inquiry being generated having a data format that is associated with a shipper platform, wherein the bid inquiry includes information about: a distribution center location, a pick up time, and an item quantity (See at least paragraphs 158-160 which describe a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno.  By allowing shippers to include delivery job information, such as the origin, destination, pickup and drop off times, item quantity, and item type; carriers would predictably be able to select the jobs they desire and/or can complete.

With respect to claim 3, the combination of Streebin  Goldwerger, Mandeno discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
Wherein the first interface is an application programming interface specific to the first carrier device (See at least paragraphs 46, 47, 59, and 73 which describe requesting quotes from carriers for a delivery job, wherein each respective request to each carrier is sent using that carrier’s API, and in that carrier’s format).

With respect to claim 4, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 1 as stated above.  In addition, Goldwerger teaches:
Wherein the common delivery condition set comprises all of the first bid information and the second bid information (See at least paragraph 91 which describe collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, and wherein collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno.  By collecting all or some of the quote information that is similar to other quotes, a planning system would predictably be able to identify and provide quoted information in a format that would allow users to select the best carrier for a delivery job.

With respect to claim 5, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 1 as stated above.  In addition, Goldwerger teaches:
Wherein the common delivery condition set comprises all of the first bid information but not all of the second bid information (See at least paragraph 91 which describe collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, and wherein collecting delivery offers from carriers, wherein the information is collected, and wherein all or a portion of the different quotes are analyzed together of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno.  By collecting all or some of the quote information that is similar to other quotes, a planning system would predictably be able to identify and provide quoted information in a format that would allow users to select the best carrier for a delivery job.

With respect to claim 6, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
The first data format and the second data format are associated with different respective parameter fields; the first data format is associated with at least one parameter field that cannot be properly processed by the second interface associated with the second carrier device; and the second data format is associated with at least one parameter field that cannot be properly processed by the first interface associated with the first carrier device (See at least paragraphs 46 and 47 which describe converting the bid inquires for carriers into the respective carriers’ data formats and including respective API keys along with the request, wherein each carrier has their own data format and API.  The Examiner notes that includes API keys and specific formatting of requests would correspond with different parameter fields, and the use of the keys would mean a first carrier could not process requests sent to the second carrier).

With respect to claim 7, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 1 as stated above.  In addition, Streebin teaches:
Wherein the common delivery condition set comprises at least two of: a price, a pickup time, a quality of service, and a carrier personnel identifier (See at least paragraphs 49-53, 63, 65, and 73 which describes the information in a provided quote as including a price, a service level, and a carrier).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin, Goldwerger, and Mandeno as applied to claim 8 as stated above, and further in view of Ciroli et al. (US 2002/0082970) (hereinafter Ciroli).

With respect to claim 9, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 8 as stated above.  In addition, Goldwerger teaches:
Wherein the carrier entrustment message further indicates that the first carrier device is to deliver the item; wherein the carrier acceptance message comprises details on how the item is to be delivered by a courier that is different than the first bid information (See at least paragraphs 7-9 and 50 which describe providing a contract to an awarded carrier, wherein the contract includes information how the item is to be delivered, and the information is not a part of the quote information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, wherein the contract includes information how the item is to be delivered, and the information is not a part of the quote information of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno.  By providing a contract to all parties that includes information, including information not in the quote, a logistics provider would predictably be able to ensure that all parties involved in a shipment are aware of delivery details.

Goldwerger discloses all of the limitations of claim 9 as stated above.  Goldwerger does not explicitly disclose the following, however Ciroli teaches:
Receiving a carrier acceptance message from the first carrier device, wherein the carrier acceptance message comprises details on how the item is to be delivered by a courier that is different than the first bid information (See at least paragraphs 71-75, 85, and 86 which describe carriers bidding for shipments, wherein the shipper selects a winner, and a finalized contract is provided to all parties once each accept the contract).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote, wherein the contract includes information how the item is to be delivered, and the information is not a part of the quote information of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno, with the system and method of carriers bidding for shipments, wherein the shipper selects a winner, and a finalized contract is provided to all parties once each accept the contract of Ciroli.  By forming and transmitting a finalized contract to each party when a job is accepted, a logistics planner would predictably ensure that a job would be contractually guaranteed, and thus prevent theft or fraud by parties.

With respect to claim 10, Streebin/Goldwerger/Mandeno/Ciroli discloses all of the limitations of claims 8 and 9 as stated above.  In addition, Streebin teaches:
Sending the details on how the item is to be delivered by the courier to a customer device (See at least paragraphs 45, 59, 65, and 73 which describe the quote requests as including delivery speed requirements, mode of transportation requirements, and insurance requirements).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin , Goldwerger, and Mandeno as applied to claim 8 as stated above, and further in view of Pragelas  et al. (US 2002/0095308 A1) (hereinafter Pragelas).

With respect to claim 11, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 8 as stated above.  Streebin, Goldwerger, and Mandeno do not explicitly disclose the following, however Pragelas teaches:
Receiving a carrier pickup notification from the first carrier device, wherein the carrier pickup notification characterizes an estimated time of arrival for a courier to pick up the item from a distribution center; Creating a carrier loading instruction to ready the item for pick up by the courier at the distribution center by the estimated time of arrival (See at least paragraphs 27-31, 37, and 51-52 which describe a carrier providing an ETA to a distribution center, wherein loading an handling instructions are created for the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno, with the system and method of a carrier providing an ETA to a distribution center, wherein loading an handling instructions are created for the item of Pragelas.  By calculating loading and handling instructions in response to receiving an ETA from a carrier, a warehouse would predictably be able to reduce the amount of time needed to load an item with the carrier, and thus increase delivery efficiencies.

With respect to claim 12, Streebin/Goldwerger/Mandeno/Pragelas discloses all of the limitations of claims 8 and 11 as stated above.  In addition, Streebin teaches:
Wherein the courier is integrated with the first carrier device (See at least paragraphs 49-53 which describe the carrier bidding on a delivery and conducting a delivery, and thus being the courier).

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin, Goldwerger, and Mandeno as applied to claims 8 and 15 as stated above, and further in view of Irwin (US 2006/0192673 A1)(hereinafter Irwin).

With respect to claim 13, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 8 as stated above.  Streebin, Goldwerger, and Mandeno do not explicitly disclose the following, however Irwin teaches:
Receiving delivery status information periodically from the first carrier device, wherein the delivery status information comprises a courier location and an estimated time of arrival to a customer location (See at least paragraphs 15, 17, and 31 which describe tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the ETA of arrival, parties would be able to predictably prepare for a delivery/carrier, as well as track shipments, and thus avoid theft/fraud.

With respect to claim 16, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 15 as stated above.  Streebin, Goldwerger, and Mandeno do not explicitly disclose the following, however Irwin teaches:
Receiving delivery status information from the first carrier device, wherein the delivery status information characterizes a courier's status during delivery; sending selective delivery status information to a customer device, wherein the selective delivery status information is a paired down version of the delivery status information (See at least paragraphs 14-17 and 31 which describe parties indicating their desired level of information for a shipment, tracking a delivery, users requesting delivery status information, wherein the tracking information for a requesting party is provided based on their desired level of information, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno,with the system and method of parties indicating their desired level of information for a shipment, tracking a delivery, users requesting delivery status information, wherein the tracking information for a requesting party is provided based on their desired level of information, and wherein the tracking information includes information such as the ETA to a location of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the ETA of arrival, parties would be able to predictably prepare for a delivery/carrier, as well as track shipments, and thus avoid theft/fraud.

With respect to claim 17, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 15 as stated above.  Streebin, Goldwerger, and Mandeno do not explicitly disclose the following, however Irwin teaches:
Receiving a fulfillment notification from the first carrier device, wherein the fulfillment notification indicates that the item was delivered to a customer; sending record update information to a fulfillment server, wherein the record update information notes that the item was delivered to the customer (See at least paragraphs 15, 17, and 31 which describe tracking a delivery, wherein the tracking information is provided periodically, wherein the tracking information includes a delivery completion, and wherein the tracking information is stored in records).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, wherein the tracking information includes a delivery completion, and wherein the tracking information is stored in records of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the shipping completion, parties would be able to predictably track shipments, and thus avoid theft/fraud.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Streebin, Goldwerger, and Mandeno as applied to claim 8 as stated above, in view of Irwin, and further in view of Clarke et al. (US 2016/0335593 A1) (hereinafter Clarke).

With respect to claim 14, Streebin/Goldwerger discloses all of the limitations of claim 8 as stated above.  Streebin and Goldwerger do not explicitly disclose the following, however Irwin teaches:
Sending a request for delivery status information to the first carrier device, wherein the delivery status information comprises a courier location and an estimated time of arrival to a customer location; receiving the delivery status information from the first carrier device in response to the request for the delivery status information (See at least paragraphs 14-17 and 31 which describe parties indicating their desired level of information for a shipment, tracking a delivery, users requesting delivery status information, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location of Irwin.  By providing periodic tracking information to a parties (logistics planner, shipper, recipient), such as the ETA of arrival, parties would be able to predictably prepare for a delivery/carrier, as well as track shipments, and thus avoid theft/fraud.

Irwin discloses all of the limitations of claim 14 as stated above.  Irwin does not explicitly disclose the following, however Clarke teaches:
Receiving an acceptance notification from a customer device of a customer, wherein the acceptance notification indicates that the customer has accepted an order for the item and that final delivery performed by the carrier platform is complete (See at least paragraphs 56, 61, 73, and 80 which describe a shipper requesting a delivery job from carriers, wherein carriers can provide quotes for deliveries, and wherein a customer confirms the delivery of the item and that the delivery is complete).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of tracking a delivery, wherein the tracking information is provided periodically, and wherein the tracking information includes information such as the ETA to a location of Irwin, with the system and method of a shipper requesting a delivery job from carriers, wherein carriers can provide quotes for deliveries, and wherein a customer confirms the delivery of the item and that the delivery is complete of Clarke.  By receiving a confirmation notification from a customer that delivery has been completed, all parties involved in a shipment can predictably be alerted to a completion of service, and thus, billing can be conducted while preventing fraud.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Streebin, Goldwerger, and Mandeno as applied to claim 15 as stated above, and further in view of Knight et al. (US 2005/0060165 A1) (hereinafter Knight).

With respect to claim 18, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 15 as stated above.  Streebin, Goldwerger, and Mandeno do not explicitly disclose the following, however Knight teaches:
Receiving a customer rejection notification, wherein the customer rejection notification cancels an order for the item; sending a customer rejection instruction to the first carrier device, where the customer rejection instruction instructs the first carrier device to return the item (See at least paragraphs 21 and 40 which describe a customer notifying a merchant that they wish to return an item, wherein the merchant verifies that the return meet’s their business rules for a return, and wherein if the return is authorized, then creating a return shipping label which instructs a carrier how to return the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno, with the system and method of a customer notifying a merchant that they wish to return an item, wherein the merchant verifies that the return meet’s their business rules for a return, and wherein if the return is authorized, then creating a return shipping label which instructs a carrier how to return the item of Knight. By implementing the creation of a return label based on customer requests to cancel/return an order into the carrier bidding and delivery system of Streebin/Goldwerger, one would reasonably predict that delivered items could be inspected and returned by the customer using known delivery processes.

With respect to claim 19, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 15 as stated above.  Streebin, Goldwerger, and Mandeno do not explicitly disclose the following, however Knight teaches:
Receiving a carrier return notification that characterizes a courier's status during return of an item of a cancelled order (See at least paragraph 12 which describes tracking a return of an item by a customer, wherein carriers report inbound returns to merchants).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno, with the system and method of tracking a return of an item by a customer, wherein carriers report inbound returns to merchants of Knight.  By tracking returns and reporting the returns to a merchant, a carrier will predictably ensure that merchants are available and ready to receive a returned item.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Streebin, Goldwerger, and Mandeno as applied to claim 15 as stated above, and further in view of Bateman (US 2017/0154347 A1) (hereinafter Bateman).

With respect to claim 20, Streebin/Goldwerger/Mandeno discloses all of the limitations of claim 15 as stated above.  Streebin, Goldwerger, and Mandeno do not explicitly disclose the following, however Bateman teaches:
Sending record update information to a fulfillment server, wherein the record update information notes that an order was cancelled (See at least paragraph 19 which describes sending status updates for a delivery to a database server, wherein the updates include information such as that the order was cancelled).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of requesting delivery quotes from carriers using their API’s and their formats, wherein the carriers respond with quotes, which are then converted and compared in a standard format of Streebin, with the system and method of forming a contractual relationship for delivering items by a carrier, wherein a carrier is sent a contract for the delivery job and indicates an acceptance of the quote of Goldwerger, with the system and method of a shipper requesting a delivery job of carriers, wherein the request is a request for a bid, and includes job information including origin, destination, pickup and drop off times, item quantity, and item type of Mandeno, with the system and method of sending status updates for a delivery to a database server, wherein the updates include information such as that the order was cancelled of Bateman.  By providing updates, such as ordered cancelled, to a shipping database, a carrier and logistics planner would predictably be able to provide evidence of transactions, and thus ensure that contracts are upheld and that fraudulent actions are not taken by any parties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
7 October 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628